The petitioner seeks by this petition for a writ of mandamus to compel the respondent, Commissioner of Mental Health, to permit her to inspect, and to furnish her with copies of, the records of the Boston State Hospital and the Massachusetts Mental Health Center, where, it is alleged, she has been a patient. From a denial of the petition, the petitioner appealed. For the reasons set forth in Bane v. Superintendent of Boston State Hosp. 350 Mass. 637, there was no error.

Order denying petition affirmed.